Name: Council Regulation (EEC) No 3197/92 of 30 October 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/92 Official Journal of the European Communities 31 . 10 . 92 COUNCIL REGULATION (EEC) No 3197/92 of 30 October 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently applicable were fixed by Regulation (EEC) No 1678/85 (2) ; Whereas new agriculture rates closer to economic reality should be set ; Whereas account must be taken in adjusting these rates of their impact, in particular on prices, and of the situation in the Member State concerned, HAS ADOPTED THIS REGULATION : Article 1 Annex VIII to Regulation (EEC) No 1678/85 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Council The President J. GUMMER (') OJ No L 164, 24. 6. 1985, p. 1 . Last amended by Regulation (EEC) No 2205/90 (OJ No L 201 , 31 . 7 . 1990, p. 9). (2) OJ No L 164, 24 . 6. 1985, p. 11 . Last amended by Regulation (EEC) No 2736/92 (OJ No L 277, 22. 9. 1992, p. 19). 31 . 10 . 92 Official Journal of the European Communities No L 317/93 ANNEX ANNEX VIII ITALY Agricultural conversion rates Sector or product ECU 1 = Lit . . . ECU 1 = Lit . . . Applicable fromApplicable until Milk and milk products 1 805,45 31.10.1992 1 900 1.11.1992 Beef and veal 1 805,45 31.10.1992 1 900 1.11.1992 Sheepmeat and goatmeat 1 805,45 31.10.1992 1 900 1.11.1992 Eggs and poultrymeat and ovalbumin and lactalbumin 1 805,45 31.10.1992 1 900 1.11.1992 Fishery products 1 805,45 31 . 10 . 1992 1 900 1.11 . 1992 Cereals ' 1 805,45 31.10.1992 1 900 1.11.1992 Rice 1 805,45 31.10.1992 1 900 1.11.1992 Sugar and isoglucose 1 805,45 31.10.1992 1 900 1.11.1992 Wine 1 805,45 31.10.1992 1 900 1.11.1992 Olive oil 1 805,45 31.10.1992 1 900 1.11.1992 Colza and rape seed 1 805,45 31.10.1992 1 900 1.11.1992 Sunflower and linseed 1 805,45 31.10.1992 1 900 1.11.1992 Soyabeans 1 805,45 31.10.-1992 1 900 1.11.1992 Dried fodder 1 805,45 31.10.1992 1 900 1.11.1992 Field beans and peas and sweet lupins 1 805,45 31.10.1992 1 900 1.11.1992 Grain legumes 1 805,45 31.10.1992 1 900 1.11.1992 Flax and hemp 1 805,45 31 . 10. 1992 1 900 1.11 . 1992 Silkworms 1 805,45 31.10.1992 1 900 1.11.1992 Cotton 1 805,45 31.10.1992 1 900 1.11.1992 Tobacco 1 805,45 31.10.1992 1 900 1.11.1992 Seeds 1 805,45 31.10.1992 1 900 1.11.1992 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 1 805,45 31.10.1992 1 900 1.11.1992  cherries 1 805,45 31.10.1992 1 900 1.11.1992  apricots, peaches, nectarines, table grapes, cauliflowers 1 805,45 31.10.1992 1 900 1.11.1992  cherries preserved in syrup 1 805,45 31.10.1992 1 900 1.11.1992  pears, plums, lemons, tinned pine ­ apples 1 805,45 31.10.1992 1 900 1.11.1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs '1 805,45 31.10.1992 1 900 1.11.1992  Williams pears preserved in syrup 1 805,45 31.10.1992 1 900 1.11.1992  nuts, locust beans, prunes, dried grapes 1 805,45 31.10.1992 1 900 1.11.1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 1 864,83 31.10.1992 1 900 1.11.1992  other fruit and vegetables 1 805,45 31 . 10 . 1992 1 900 1 . 11 . 1992 Ml other products (') 1 805,45 31.10.1992 1 900 1.11.1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat .